 





OMNIBUS SETTLEMENT AGREEMENT

 

The undersigned, Marina Biotech, Inc., a Delaware corporation (the “Company”),
on the one hand, and Vuong Trieu, PhD, an individual resident in California
(“VT”), Autotelic Inc., a Delaware corporation (“Autotelic”), Autotelic LLC, a
Delaware limited liability company (“Autotelic LLC”), Autotelic BIO (“Autotelic
Bio”), Oncotelic, Inc., a Delaware corporation (“Oncotelic”), and LipoMedics,
Inc., a Delaware corporation (“Lipomedics”; each of VT, Autotelic, Autotelic
LLC, Oncotelic and LipoMedics a “Counterparty” and collectively the
“Counterparties”; each of Autotelic, Autotelic LLC, Oncotelic and LipoMedics a
“Corporate Counterparty” and collectively the “Corporate Counterparties”; and
the Counterparties together with the Company, the “Parties”) on the other hand,
have entered into this Omnibus Settlement Agreement (this “Agreement”) as of
September 28, 2018.

 

RECITALS

 

WHEREAS, VT serves as a director of the Company;

 

WHEREAS, the Corporate Counterparties have rendered certain services and entered
into various agreements on or prior to the date of this Agreement to or on
behalf of, or with, the Company;

 

WHEREAS, VT wishes to resign as director of the Company to pursue other
interests; and

 

WHEREAS, the Company and the Counterparties wish to settle the agreements
between the Company and the Counterparties in full, subject to (and contingent
upon) the other terms and conditions of this Agreement, by the execution and
delivery of this Agreement:

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the undersigned agree as follows:

 

1. VT hereby resigns as a member of the board of directors of the Company and of
each of the Company’s subsidiaries, effective immediately.

 

2. The Company and Autotelic hereby agree that Autotelic has received notice of
termination of the Master Services Agreement, dated as of November 15, 2016, by
and between the Company and Autotelic (the “Master Services Agreement”), such
that the final day of the term of the Master Services Agreement shall be October
31, 2018.

 

 1 

 

 

3. The Company and Autotelic LLC hereby agree with respect to the License
Agreement (the “Autotelic License”), dated as of November 15, 2016, by and
between the Company and Autotelic LLC, as follows:

 



  (i) Autotelic confirms that it has possession in Agoura, California of the
documents and materials (the “Agoura Materials”) of the Company formerly held at
Iron Mountain.   (ii) The Company agrees that the license by the Company to
Autotelic under the Autotelic License shall include, without representation or
warranty, nasal apomorphine and nasal scopolamine in addition to nasal insulin,
and shall not include CEQ508 and FAP.   (iii)  At its expense, Autotelic will
review the Agoura Materials and take possession of all that are related to nasal
insulin, nasal apomorphine and nasal scopolamine. The Company, without
representation or warranty, will provide Autotelic access to data in its
possession related to nasal insulin, nasal apomorphine and nasal scopolamine, at
Autotelic’s expense.   (iv) At its expense, the Company will review the Agoura
Materials and take possession of all that are related to CEQ508 and FAP, and
will cause all cell lines held by Autotelic to be delivered to the Company’s
direction. Autotelic, without representation or warranty, will provide the
Company access to data in its possession related to CEQ508 and FAP, at the
Company’s expense.   (v) At its expense, Autotelic shall review the Agoura
Materials and take possession of all that are related to SMARTICLES. The
Company, without representation or warranty, will provide Autotelic access to
data in its possession related to SMARTICLES, at Autotelic’s expense.   (vi) All
other of the Agoura Materials will be disposed of at the direction of the
Company.   (vii) Each of the Company and Autotelic agree, without representation
or warranty, to cooperate and grant permissions so that the other (at such
other’s expense) may obtain relevant materials from the FDA or other
third-parties in connection with the Autotelic License.





 

4. The Company and Autotelic Bio hereby agree that Term Sheet, entered into as
of January 11, 2018 to be effective as of January 15, 2018, by and between the
Company and Autotelic Bio, hereby is terminated, effective immediately.

 

5. The Company and Lipomedics hereby agree that the License Agreement, dated as
of February 6, 2016, by and between the Company and Lipomedics (the “Lipomedics
License”) continues to be in effect.

 

6. The Company and Autotelic agree with respect to the Assignment of Lease (the
“Assignment of Lease”) dated April 30, 2018, by and among the Company, Autotelic
and A&R Parcel Three as landlord (the “Landlord”), with respect to the lease
(the “Lease”) of premises located at 940 South Coast Drive, Suite 100, Costa
Mesa, California, and that all obligations of the subject lease from October 1,
2018 until the termination of said lease are the sole obligation and
responsibility of Autotelic. Therefore, the aggregate lease payments of
$39,148.54 which will accrue from October 1, 2018 until the lease termination
date of July 14, 2019 shall be obligations of Autotelic. Autotelic agrees to pay
to the Company upon the execution of this Agreement the sum of $39,148.54 which
shall be paid by the Company to the Landlord in accordance with the terms of the
Lease. The Company agrees that upon receipt of notice from the Landlord that the
Lease has been terminated and no more amounts are due under the Lease, the
Company shall promptly pay any remaining amounts of the $39,148.54 to Autotelic.

 

 2 

 

 

7. The Company and Oncotelic hereby confirm that the License Agreement, dated
July 17, 2017, by and between the Company and Oncotelic (the “Oncotelic
License”) was terminated, effective May 15, 2018.

 

8. In consideration for the execution and delivery by VT to the Company of the
Agreement and Release between VT and the Company (the “VT Release”), in the form
as attached as Exhibit I hereto, the Company shall pay to VT $10,000.00 in U.S.
dollar cash, as separately instructed by VT.

 

9. The Company hereby agrees to purchase, and VT agrees to sell, 500,000 shares
(the “Sale Shares”) in the aggregate of the Company’s common stock, par value
$0.006 per share (the “Common Stock”) from each of the entities as indicated on
Schedule A attached hereto, in consideration for an aggregate purchase price of
$250,000.00 in U.S. dollar cash, to be paid as separately instructed by VT for
each of the selling entities.

 

10. Each of VT, Autotelic, Autotelic LLC, Oncotelic and LipoMedics hereby
represents and warrants, with respect to any Sale Shares sold by such person (in
each case, the “Seller”), to the Company as follows: (i) Seller is the sole
owner of the applicable Sale Shares and such Sale Shares are owned free and
clear of any setoff, claim, restriction, pledge, security interest, lien,
encumbrance or any other charges (collectively, “Encumbrances”); and (ii) the
execution, delivery and performance of the Sale Shares sale pursuant to Section
6 hereof by Seller does not conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, suspension, cancellation or acceleration of any
obligation or to loss of a material benefit under, or result in the creation of
any Encumbrance of any kind under (X) any provision of any bond, mortgage,
indenture, agreement, deed of trust, license, lease, contract, commitment,
shareholder agreement, voting trust, loan or other agreement to which Seller is
a party or by which Seller or any of his properties or assets may be bound, or
(Y) any judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Seller.

 

11. Each of VT, Autotelic, Autotelic LLC, Oncotelic and LipoMedics hereby
jointly and collectively agree that (i) he or it shall not, directly or
indirectly, sell, transfer or assign Common Stock, other than the Sale Shares,
to another person if the aggregate number of shares of such Common Stock sold,
transferred or assigned collectively by such persons on the applicable market
trading day would exceed five percent (5%) of the shares of Common Stock traded
on such day, other than in private sales to accredited investors, the buyers of
which agree that their sales in any market trading day will not exceed five
percent (5%) of the shares of Common Stock traded on such day, (ii) any sale or
transfer by such person of Common Stock of the Company shall not be in violation
of any lock-up agreement or contractual agreement containing restrictions on
sales (which agreement or agreements shall not be amended, modified or
terminated by this Agreement but are affirmed), (iii) any sale or transfer by
such person of Common Stock of the Company (including without limitation private
sales to accredited investors) shall not be in violation of any applicable
federal and state securities law or regulation, including without limitation
Rule 144 control securities limitations, and (iv) he or it, and such buyers in
private sales shall provide concurrent written notice to the Company of each of
its sales, transfers and assignments of Common Stock.

 

 3 

 

 

12. The Company shall instruct and cause Pryor Cashman LLP to deliver such
opinions as requested by the Company’s transfer agent to cause the legend on the
share certificates held by VT, Autotelic, Autotelic LLC, Oncotelic, and
LipoMedics to be appropriately amended or removed, and to permit such shares to
be held by such persons’ brokerage firms.

 

13. VT hereby agrees that he shall execute and deliver the VT Release to the
Company on or before the date hereof.

 

14. Autotelic hereby agrees that it shall execute and deliver the Agreement and
Release between Autotelic and the Company (the “Autotelic Release”), in the form
as attached as Exhibit II hereto to the Company on or before the date hereof.

 

15. Autotelic LLC hereby agrees that it shall execute and deliver the Agreement
and Release between Autotelic LLC and the Company (the “Autotelic LLC Release”),
in the form as attached as Exhibit III hereto to the Company on or before the
date hereof.

 

16. Autotelic Bio hereby agrees that it shall execute and deliver the Agreement
and Release between Autotelic Bio and the Company (the “Autotelic Bio Release”),
in the form as attached as Exhibit IV hereto to the Company on or before the
date hereof.

 

17. Oncotelic hereby agrees that it shall execute and deliver the Agreement and
Release between Oncotelic and the Company (the “Oncotelic Release”), in the form
as attached as Exhibit V hereto to the Company on or before the date hereof.

 

18. Lipomedics hereby agrees that it shall execute and deliver the Agreement and
Release between Lipomedics and the Company (the “Lipomedics Release”), in the
form as attached as Exhibit VI hereto to the Company on or before the date
hereof.

 

19. Autotelic hereby agrees that it shall deliver to the Company the
Confidential Separation Agreement and General Release of All Claims executed by
Falguni Trieu in the form as attached as Exhibit VII hereto to the Company on or
before the date hereof.

 

20. The Company hereby agrees that it shall execute and deliver the Agreement
and Release between the Counterparties and the Company (the “Company Release”),
in the form as attached as Exhibit VIII hereto to the Company on or before the
date hereof.

 

21. The Parties understand that the facts upon which they have based their
decision to enter into this Agreement may hereafter prove to be different from
the facts now known or believed to be known by them, and they hereby accept and
assume the risk thereof and agree that this Agreement shall be and shall remain,
in all respects, effective and not subject to termination or rescission by
reason of any such alleged difference in facts.

 

 4 

 

 

22. This Agreement shall be deemed to be made in the State of New York, and
shall be governed by the laws thereof, without giving effect to principles of
conflicts of laws. Each Party consents and submits to the jurisdiction of the
federal and state courts located in the City, County and State of New York for
the purposes of enforcing this Agreement.

 

23. This Agreement constitutes the entire agreement between the Parties and it
cannot be changed, modified, amended or terminated except by a writing signed by
or on behalf of the Party to be charged.

 

24. This Agreement may be signed and executed in counterparts, each of which
shall be deemed an original, and together which shall constitute one and the
same instrument. This Agreement may be signed by facsimile or .pdf signature of
any of the Parties hereto and shall be binding on that Party.

 

25. This Agreement is the product of the Parties and represents the joint
draftsmanship of the Parties, so that no inference shall be had or made against
either Party as to the draftsmanship of this Agreement. The Parties further
agree that this Agreement shall not be construed as an admission of liability
and that this Agreement has been negotiated and executed in order to settle
outstanding claims.

 

26. Each Party represents and warrants to the other that the individual
executing this Agreement on behalf of such Party is fully authorized to do so,
is executing the Agreement willingly and knowingly, and further that such
individual is fully authorized to bind the Party on whose behalf it is executing
the Agreement to the terms and obligations contained therein.

 

[The remainder of this page is intentionally blank]

 

 5 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement, or caused this
Agreement to be duly executed, as of the date first written above.

 

The Company:   Counterparty:       MARINA BIOTECH, INC.   Vuong Trieu, PhD      
By:  /s/ Robert C. Moscato, Jr.   /s/ Vuong Trieu  Name: Robert Moscato   Name:

Vuong Trieu, PhD



Title: Chief Executive Officer                 Counterparty:   Counterparty:    
  ONCOTELIC, INC.   AUTOTELIC INC.           By: /s/ Vuong Trieu    By: /s/
Vuong Trieu  Name: Vuong Trieu, PhD   Name: Vuong Trieu, PhD Title: Chairman  
Title: Chairman           Counterparty:   Counterparty:           LIPOMEDICS,
INC.   AUTOTELIC LLC             By: /s/ Vuong Trieu    By: /s/ Vuong Trieu 
Name: Vuong Trieu, PhD   Name: Vuong Trieu, PhD Title: Chairman   Title:
Chairman           Counterparty:               AUTOTELIC BIO                 By:
/s/ Vuong Trieu        Name:

Vuong Trieu, PhD



      Title:

Chairman



     

 

 6 

 

 

SCHEDULE A

 

Entity  Amount of Shares to be Sold   Dollar Amount for Shares to be Sold  Dr.
Vuong Trieu   500,000   $250,000  Autotelic LLC   0   $0  Autotelic Inc.   0  
$0  Oncotelic, Inc.   0   $0  LipoMedics, Inc.   0   $0  TOTAL   500,000  
$250,000 

 

   

 

 

EXHIBIT I

 

Agreement and Release between Vuong Trieu, PhD (“Vuong Trieu”, “you” or “your”)

and Marina Biotech, Inc. (the “Company”) (the “Agreement”)

 

1. The undersigned Vuong Trieu does hereby resign as Director of the Company,
effective immediately, and confirms and ratifies that his status as a director,
and any other affiliation with the Company, is terminated as of September 28,
2018.

 

2. As full consideration for your execution of and compliance with this
Agreement, and your release of all claims against the Company as set forth in
Paragraph 4 below, the Company will make an payment to you of Ten Thousand
($10,000) Dollars, which the Company shall pay you once this release becomes
binding on and irrevocable by you. Except as set forth in this Paragraph, you
shall receive no other amounts in connection with your directorship with the
Company. You acknowledge that unless you enter into this Agreement, you would
not otherwise receive any further benefits from the Company in connection with
the directorship, including the payment noted above. The Company’s provision to
you of the payment noted above is not, and should not be construed as, an
admission of liability or wrongdoing by the Company.

 

3. You recognize and agree that your relationship with the Company has been as a
Director, not as an employee. You have not and shall not be considered an
employee of the Company in your performance of services for the Company for any
purpose whatsoever including, but not limited to, the Federal Insurance
Contribution Act, the Social Security Act, the Federal Unemployment Act, income
tax withholding (federal, state and local) and any and all state taxes. The
Company was not and will not be responsible for withholding taxes with respect
to any payment it provided to you, including any Director’s fees you received
from the Company. You accept full liability for the payment of all taxes and
contributions, and shall reimburse, indemnify, and hold the Company harmless for
any such taxes or contributions, or penalties with respect thereto, which the
Company may be compelled to pay as a result of the services rendered hereunder
and/or your non-payment of same.

 

   

 

 

4. In consideration for the payment noted above, which you acknowledge to be
good and valuable consideration, you knowingly and voluntarily release and
forever discharge the Company, any of the Company’s parents, subsidiaries,
divisions, and related companies, and any of its past and present directors,
managers, officers, shareholders, partners, employees, agents, attorneys and
servants, and each of their predecessors, successors and assigns (the
“Releasees”) from any and all claims, or causes of action, of any nature
whatsoever, known or unknown, whether or not apparent or yet to be discovered
(the “Release”). This Release includes, without limitation, any rights or claims
relating in any way to your relationship with any of the Releasees, or the
termination thereof, including any claim under any agreement between you and the
Company, or arising under any statute or regulation, including, but not limited
to, any rights or claims you may have under the Age Discrimination in Employment
Act (ADEA), which prohibits age discrimination in employment; Title VII of the
Civil Rights Act of 1964, as amended, which prohibits discrimination in
employment based on race, color, national origin, religion, or sex; the Equal
Pay Act, which prohibits paying men and women unequal pay for equal work; the
Americans With Disabilities Act (ADA), which prohibits discrimination in
employment by reason of disability; the Employee Retirement Income Security Act
(ERISA), which protects employees’ interests in certain health and retirement
benefits; the Family and Medical Leave Act (FMLA), which protects employees’
rights to take certain leave periods; the Fair Labor Standards Act (FLSA), which
protects employees’ wages and regulates hours, the Federal Wiretap Act, the
Electronic Communications Privacy Act, and the Stored Communications Act, all of
which protect privacy; or any other federal, state, or local laws or regulations
which govern the workplace, including, but not limited to, the California Fair
Employment and Housing Act, the California Labor Code, the California Equal Pay
Law, the Unruh Civil Rights Act, the New York State Human Rights Law, the New
York City Human Rights Laws, the New York Labor Law, the New York Aids Testing
Confidentiality Act, the New York Equal Pay Law, the New York Persons With
Disabilities Law, the Civil Rights Law, the New York Genetic Testing
Confidentiality Law, the New York Nondiscrimination Against Genetic Disorders
Law, the New York Smokers Rights Law, the New York Equal Rights Law, the New
York Discrimination by Employment Agencies Law, the New York Bone Marrow Leave
Law, the New York Adoptive Parents Child Care Leave Law, the New York Cancer
Victim Bias Law, Article 1, Section 11 of the New York State Constitution, N.Y.
Workers’ Compensation Law, or any other state, federal or local statute or
regulation which may be applicable to the Company. This Release also includes a
release by you of any and all claims for wrongful discharge, defamation,
intentional tort, invasion of privacy, and breach of contract, implied or
otherwise. This Release includes both claims that you know about and those you
may not know about. This Agreement resolves any claims for relief that could
have been alleged, no matter how characterized, including without limitation,
compensatory damages, damages for breach of contract, bad faith damages,
reliance damages, liquidated damages, damages for humiliation and embarrassment,
punitive damages, costs and attorneys’ fees related to arising from this
Agreement. Your release of these claims is not, and should not be construed as,
an admission by the Company that you have, or ever had, any rights under the
aforementioned statutes. You represent that as of the date of your execution of
this Agreement, you have incurred no disability or injury in relation to or as a
result of your affiliation with the Company and assert no claim for any form of
compensation for such disability, injury or job-related condition.
Notwithstanding the above, you are not releasing any rights or claims that arise
in connection with: (i) your right to be indemnified by the Company under
statute, common law, Company Charter, Company Bylaws, or Company policy; (ii)
this Agreement; (iii) all previous stock option grant agreements made to you by
the Company and any other equity or similar interests you may have in the
Company; and (vi) any rights or claims that arise after the signing of this
Agreement or which otherwise cannot be waived as a matter of law (items (ii)
through (v) being the “Surviving Documents”).

 

   

 

 

5. Waiver of Rights under California Civil Code Section 1542. You acknowledge
that you have read Section 1542 of the Civil Code of the State of California,
which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

 

EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY LEGAL COUNSEL WITH RESPECT
TO, AND IS FAMILIAR WITH, THE PROVISIONS OF SUCH AFORESAID CALIFORNIA CIVIL CODE
SECTION 1542.

 

You understand that Section 1542 gives you the right not to release existing
claims of which you are not now aware, unless you voluntarily choose to waive
this right. Even though you are aware of this right, you nevertheless hereby
voluntarily waive the right described in Section 1542, and elect to assume all
risks for claims that now exist in your favor, known or unknown, arising from
the subject matter of the release provided for in Paragraph 4.

 

6. You warrant that you have not filed any complaint, charge or claim for relief
(collectively, a “Lawsuit”) against any of the Releasees with any local, state
or federal court or administrative agency. You promise never to file a Lawsuit
asserting any claims that are released in Paragraph 4. Nothing in this Agreement
shall prevent you from participating in or cooperating with any investigation or
administrative proceeding conducted by the California Department of Fair
Employment and Housing, the Equal Employment Opportunity Commission, or any
other state or federal administrative agency. However, in the event that a
Lawsuit against any of the Releasees is filed with or instituted by any such
agency, you expressly waive and shall not accept any monetary damages or award
arising from said Lawsuit. Additionally, nothing in this Agreement prohibits or
restricts you (or your attorney) from initiating communications directly with,
responding to an inquiry from, or providing testimony before the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or any other federal or state regulatory
authority regarding this Agreement or its underlying facts or circumstances or a
possible securities law violation. This Agreement does not limit your right to
receive an award for information provided to the SEC or FINRA. If you break your
promise set forth in this Paragraph, you will pay for all costs incurred by the
Releasees, including their reasonable attorneys’ fees, in defending against your
claims. You shall also repay to the Company the entire amount of the benefits
you received pursuant to Paragraph 2 above. This Paragraph does not apply to a
claim under the Older Workers’ Benefit Protection Act (OWBPA) challenging the
validity of the release of ADEA claims in Paragraph 4.

 

7.            (a) You promise not to discuss or disclose the terms of the end of
your affiliation with the Company or the amount or nature of the benefits paid
to you under this Agreement to any person other than your family members and
your attorney and/or financial advisor, should one be consulted, provided that
those to whom you may make such disclosure agree to keep said information
confidential and not disclose it to others.

 

   

 

 

(b) You shall not disparage or make any statement which might adversely affect
the reputation of the Releasees. The Company shall not issue any written or
verbal statements which disparage you or which could reasonably be expected to
adversely affect your reputation, and the Company shall instruct its partners,
officers and directors not to issue or make any such statements. For the purpose
of this Paragraph, the term “disparage” shall include, without limitation, any
statement accusing the aforesaid individuals or entities of acting in violation
of any law or governmental regulation or of condoning any such action, or
otherwise acting in an unprofessional, dishonest, disreputable, improper,
incompetent or negligent manner.

 

8.          (a) You agree that you have had access to the Company’s confidential
information, including, but not limited to all proprietary information, data,
trade secrets, and know-how, including, without limitation, research, client
lists, markets, marketing and other plans, and financial data (“Confidential
Information”), that said Confidential Information is valuable to the Company,
and that the unauthorized release of that Confidential Information would cause
serious damage to the Company. You agree that you shall not disclose any of the
Company’s Confidential Information or trade secrets without the Company’s
written consent. All written materials, records and documents made by you or
coming into your possession during your affiliation with the Company concerning
the business or affairs of the Company and/or its Confidential Information are
the sole property of the Company and you shall immediately deliver the same to
the Company. You agree that you have or will immediately return any Company
property in your possession, including laptop computers, calling cards, cell
phones, credit cards, keys, and identification badges.

 

(b) Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. You shall promptly provide written
notice of any such order to the Company.

 

(c) Notice of Immunity under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016. Notwithstanding any other provision of
this Agreement:

 

(i) You will not be held criminally or civilly liable under any federal or state
trade secret law for any disclosure of a trade secret that is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) in a complaint or other
document that is filed under seal in a lawsuit or other proceeding.

 

   

 

 

(ii) If you file a lawsuit for retaliation by the Company for reporting a
suspected violation of law, you may disclose the Company’s trade secrets to your
attorney and use the trade secret information in the court proceeding if you:
(1) file any document containing the trade secret under seal; and (2) do not
disclose the trade secret, except pursuant to court order.

 

9. You expressly acknowledge that the terms of Paragraphs 7 and 8 are integral
to this Agreement and that if you break any of your promises set forth in these
Paragraphs you must pay to the Company the entire amount of the benefits you
received pursuant to Paragraph 2 above, as well as all damages incurred by the
Releasees, including attorneys’ fees resulting from your breach of these
promises.

 

10. You agree that you will cooperate with the Company (or its parents,
subsidiaries, affiliates or related entities) and its legal counsel in
connection with any matters in which you have been involved and/or of which you
have knowledge. Such cooperation shall include, without limitation, answering
questions and helping to transition your duties and assignments to other
directors, consultants, or employees of the Company. In addition, you will
cooperate with any current or future investigation or litigation relating to any
matter with which you were involved while providing services to the Company, of
which you have knowledge, or which occurred while you were providing services to
the Company. The Company will make good-faith efforts to provide you with
reasonable notice, whenever possible, of the need for your cooperation.

 

11. This Agreement is intended to comply with the requirements of Section 409A,
and the parties hereby agree to amend this Agreement as and when necessary or
desirable to conform to or otherwise properly reflect any guidance issued under
Section 409A after the date hereof without violating Section 409A. In case any
one or more provisions of this Agreement fails to comply with the provisions of
Section 409A, the remaining provisions of this Agreement shall remain in effect,
and this Agreement shall be administered and applied as if the non-complying
provisions were not part of this Agreement. The parties in that event shall
endeavor to agree upon a reasonable substitute for the non-complying provisions,
to the extent that a substituted provision would not cause this Agreement to
fail to comply with Section 409A, and, upon so agreeing, shall incorporate such
substituted provisions into this Agreement. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on you by Section 409A or damages for failing to comply with Section
409A. A termination of your employment hereunder shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amount or benefit constituting “deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.” In the event that any payment or benefit made hereunder or under
any compensation plan, program or arrangement of the Company would constitute
payments or benefits pursuant to a non-qualified deferred compensation plan
within the meaning of Section 409A and, at the time of your “separation from
service” you are a “specified employee” within the meaning of Section 409A, then
any such payments or benefits shall be delayed until the six-month anniversary
of the date of your “separation from service.” Each payment made under this
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A. All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A. All reimbursements for expenses paid pursuant hereto
that constitute taxable income to you shall in no event be paid later than the
end of the calendar year next following the calendar year in which you incur
such expense or pay such related tax. Unless otherwise permitted by Section
409A, the right to reimbursement or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit and the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, respectively, in any other taxable year.

 

   

 

 

12. This Agreement shall be governed in all respects, including as to
interpretation, substantive effect and enforceability, by the laws of the State
of California, without regard to conflicts of law provisions thereof that would
require application to the laws of another jurisdiction other than those that
mandatorily apply. Each party hereby irrevocably submits to the jurisdiction of
the courts of the State of California and the federal courts of the United
States of America located in Orange County solely in respect of the
interpretation and enforcement of the provisions of this Agreement. Disputes
arising under and in connection with this Agreement shall be heard in the State
of California, Orange County or in such other place as the parties hereto may
agree, unless applicable law requires otherwise.

 

13. This is the entire agreement between you and the Company regarding the
termination of your affiliation with the Company. Except for the Surviving
Documents, all writings and agreements between you and the Company or any of the
Company’s affiliates are hereby terminated. You acknowledge that neither the
Company nor any of the Releasees have made any promises to you other than those
contained in this Agreement.

 

14. This Agreement may be executed in two or more counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument. A facsimile signature shall be as valid and binding as an original.

 

15. No breach of any provision(s) of this Agreement may be waived unless in
writing. This Agreement may be amended only by a written agreement executed by
the parties in interest at the time of the amendment.

 

16. You understand that the Company has given you a period of twenty-one (21)
days to review and consider this Agreement before signing it. You further
understand that you may use as much of this twenty-one (21) day period as you
wish prior to signing.

 

17. The Company encourages you to consult with an attorney before signing this
Agreement. You understand that whether or not you do so is your decision.

 



18. You may revoke this Agreement within seven (7) days of the date on which you
sign it by delivering a written notice of revocation to Lawrence Remmel, Pryor
Cashman LLP, 7 Times Square, New York, New York 10036, no later than the close
of business on the seventh day after you sign and deliver this Agreement to the
Company. If you revoke this Agreement, it shall not be effective or enforceable,
and you will not receive the benefits described in Paragraph 2.

 

YOU ACKNOWLEDGE THAT YOU HAVE CAREFULLY READ THIS AGREEMENT AND RELEASE,
UNDERSTAND IT, AND ARE VOLUNTARILY ENTERING INTO IT OF YOUR OWN FREE WILL,
WITHOUT DURESS OR COERCION, AFTER DUE CONSIDERATION OF ITS TERMS AND CONDITIONS.
YOU FURTHER ACKNOWLEDGE THAT EXCEPT AS STATED IN THIS AGREEMENT, NEITHER THE
COMPANY NOR ANY REPRESENTATIVE OF THE COMPANY HAS MADE ANY REPRESENTATIONS OR
PROMISES TO YOU.

 

   

 

 



IN WITNESS WHEREOF, each of the undersigned have duly executed, or caused its
authorized signatory to execute, this Agreement and Release as of September 28,
2018.

 

MARINA BIOTECH, INC.   ACCEPTED AND AGREED:           By: /s/ Robert C. Moscato,
Jr.   /s/ Vuong Trieu Name: Robert Moscato   Vuong Trieu, PhD Title: CEO        
                Date:  September 28, 2018   Date: September 28, 2018 

 

   

 

 

EXHIBIT II

 

Agreement and Release between Autotelic Inc. (“Autotelic”, “you” or “your”)

and Marina Biotech, Inc. (the “Company”) (the “Agreement”)

 

1. By executing below, Autotelic generally releases and discharges the Company
and its present and former corporate parents, subsidiaries, affiliates,
successors and assigns (collectively, the “Marina Entities”) from any and all
claims, causes of action, damages and liabilities of any kind or nature
whatsoever, both known and unknown, suspected or unsuspected, whether arising in
law or equity, that Autotelic may have against the Marina Entities, from the
beginning of time through the date hereof, other than such claims, damages or
liabilities as are expressly stated in, or arise under, this Agreement
(including, without limitation, those relating to the validity, breach or
enforcement of this Agreement).

 

2. This Agreement shall be deemed to be made in the State of New York, and shall
be governed by and construed in accordance with the laws thereof, without giving
effect to principles of conflicts of laws. Each Party consents and submits to
the jurisdiction of the federal and state courts located in the City, County and
State of New York for the purposes of enforcing this Agreement.

 

3. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and it cannot be changed, modified,
amended or terminated except by a writing signed by or on behalf of the Party to
be charged.

 

4. This Agreement may be signed and executed in counterparts, each of which
shall be deemed an original, and together which shall constitute one and the
same instrument. This Agreement may be signed by facsimile or .pdf signature of
any of the Parties hereto and shall be binding on that Party.

 

5. This Agreement is the product of the Parties and represents the joint
draftsmanship of the Parties, so that no inference shall be had or made against
either Party as to the draftsmanship of this Agreement. The Parties further
agree that this Agreement shall not be construed as an admission of liability
and that this Agreement has been negotiated and executed in order to settle
disputed claims, so that the Parties may avoid the expense, uncertainties, and
hazards of litigation.

 

6. Autotelic hereby represents and warrants to the Company that, prior to
executing this Agreement, such person had the opportunity to consult with its
own independent legal counsel regarding this Agreement, including the payment
obligations and release provisions contained herein.

 

7. Each Party represents and warrants to the other that the individual executing
this Agreement on such Party’s behalf is fully authorized to do so, is executing
this Agreement willingly and knowingly, and further that such individual is
fully authorized to bind the Party on whose behalf it is executing the Agreement
to the terms and obligations contained herein.

 

 

   

 

 

IN WITNESS WHEREOF, each of the undersigned have duly executed, or caused its
authorized signatory to execute, this Agreement and Release as of September 28,
2018.

 

MARINA BIOTECH, INC.   AUTOTELIC, INC.         By:  /s/ Robert C. Moscato, Jr.  
/s/ Vuong Trieu Name: Robert Moscato   By: Vuong Trieu, PhD Title: CEO   Title:
Chairman

 

   

 

 

Exhibit III

 

Agreement and Release between Autotelic LLC (“Autotelic”, “you” or “your”)

and Marina Biotech, Inc. (the “Company”) (the “Agreement”)

 

1. By executing below, Autotelic generally releases and discharges the Company
and its present and former corporate parents, subsidiaries, affiliates,
successors and assigns (collectively, the “Marina Entities”) from any and all
claims, causes of action, damages and liabilities of any kind or nature
whatsoever, both known and unknown, suspected or unsuspected, whether arising in
law or equity, that Autotelic may have against the Marina Entities, from the
beginning of time through the date hereof, other than such claims, damages or
liabilities as are expressly stated in, or arise under, this Agreement
(including, without limitation, those relating to the validity, breach or
enforcement of this Agreement).

 

2. This Agreement shall be deemed to be made in the State of New York, and shall
be governed by and construed in accordance with the laws thereof, without giving
effect to principles of conflicts of laws. Each Party consents and submits to
the jurisdiction of the federal and state courts located in the City, County and
State of New York for the purposes of enforcing this Agreement.

 

3. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and it cannot be changed, modified,
amended or terminated except by a writing signed by or on behalf of the Party to
be charged.

 

4. This Agreement may be signed and executed in counterparts, each of which
shall be deemed an original, and together which shall constitute one and the
same instrument. This Agreement may be signed by facsimile or .pdf signature of
any of the Parties hereto and shall be binding on that Party.

 

5. This Agreement is the product of the Parties and represents the joint
draftsmanship of the Parties, so that no inference shall be had or made against
either Party as to the draftsmanship of this Agreement. The Parties further
agree that this Agreement shall not be construed as an admission of liability
and that this Agreement has been negotiated and executed in order to settle
disputed claims, so that the Parties may avoid the expense, uncertainties, and
hazards of litigation.

 

6. Autotelic hereby represents and warrants to the Company that, prior to
executing this Agreement, such person had the opportunity to consult with its
own independent legal counsel regarding this Agreement, including the payment
obligations and release provisions contained herein.

 

7. Each Party represents and warrants to the other that the individual executing
this Agreement on such Party’s behalf is fully authorized to do so, is executing
this Agreement willingly and knowingly, and further that such individual is
fully authorized to bind the Party on whose behalf it is executing the Agreement
to the terms and obligations contained herein.

 

   

 

 

IN WITNESS WHEREOF, each of the undersigned have duly executed, or caused its
authorized signatory to execute, this Agreement and Release as of September 28,
2018.

 

MARINA BIOTECH, INC.   AUTOTELIC LLC.           By:  /s/ Robert C. Moscato, Jr.
  /s/ Vuong Trieu  Name: Robert Moscato   By: Vuong Trieu, PhD Title: CEO  
Title: Chairman

 

   

 

 

Exhibit IV

 

Agreement and Release between Autotelic BIO (“Autotelic”, “you” or “your”)

and Marina Biotech, Inc. (the “Company”) (the “Agreement”)

 

1. By executing below, Autotelic generally releases and discharges the Company
and its present and former corporate parents, subsidiaries, affiliates,
successors and assigns (collectively, the “Marina Entities”) from any and all
claims, causes of action, damages and liabilities of any kind or nature
whatsoever, both known and unknown, suspected or unsuspected, whether arising in
law or equity, that Autotelic may have against the Marina Entities, from the
beginning of time through the date hereof, other than such claims, damages or
liabilities as are expressly stated in, or arise under, this Agreement
(including, without limitation, those relating to the validity, breach or
enforcement of this Agreement).

 

2. This Agreement shall be deemed to be made in the State of New York, and shall
be governed by and construed in accordance with the laws thereof, without giving
effect to principles of conflicts of laws. Each Party consents and submits to
the jurisdiction of the federal and state courts located in the City, County and
State of New York for the purposes of enforcing this Agreement.

 

3. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and it cannot be changed, modified,
amended or terminated except by a writing signed by or on behalf of the Party to
be charged.

 

4. This Agreement may be signed and executed in counterparts, each of which
shall be deemed an original, and together which shall constitute one and the
same instrument. This Agreement may be signed by facsimile or .pdf signature of
any of the Parties hereto and shall be binding on that Party.

 

5. This Agreement is the product of the Parties and represents the joint
draftsmanship of the Parties, so that no inference shall be had or made against
either Party as to the draftsmanship of this Agreement. The Parties further
agree that this Agreement shall not be construed as an admission of liability
and that this Agreement has been negotiated and executed in order to settle
disputed claims, so that the Parties may avoid the expense, uncertainties, and
hazards of litigation.

 

6. Autotelic hereby represents and warrants to the Company that, prior to
executing this Agreement, such person had the opportunity to consult with its
own independent legal counsel regarding this Agreement, including the payment
obligations and release provisions contained herein.

 

7. Each Party represents and warrants to the other that the individual executing
this Agreement on such Party’s behalf is fully authorized to do so, is executing
this Agreement willingly and knowingly, and further that such individual is
fully authorized to bind the Party on whose behalf it is executing the Agreement
to the terms and obligations contained herein.

 

   

 

 

IN WITNESS WHEREOF, each of the undersigned have duly executed, or caused its
authorized signatory to execute, this Agreement and Release as of September 28,
2018.

 

MARINA BIOTECH, INC.   AUTOTELIC BIO           By:  /s/ Robert C. Moscato, Jr.  
/s/ Vuong Trieu Name: Robert Moscato   By: Vuong Trieu, PhD Title: CEO   Title:
Chairman

 

   

 

 

Exhibit V

 

Agreement and Release between Oncotelic, Inc. (“Oncotelic”, “you” or “your”)

and Marina Biotech, Inc. (the “Company”) (the “Agreement”)

 

1. By executing below, Oncotelic generally releases and discharges the Company
and its present and former corporate parents, subsidiaries, affiliates,
successors and assigns (collectively, the “Marina Entities”) from any and all
claims, causes of action, damages and liabilities of any kind or nature
whatsoever, both known and unknown, suspected or unsuspected, whether arising in
law or equity, that Oncotelic may have against the Marina Entities, from the
beginning of time through the date hereof, other than such claims, damages or
liabilities as are expressly stated in, or arise under, this Agreement
(including, without limitation, those relating to the validity, breach or
enforcement of this Agreement).

 

2. This Agreement shall be deemed to be made in the State of New York, and shall
be governed by and construed in accordance with the laws thereof, without giving
effect to principles of conflicts of laws. Each Party consents and submits to
the jurisdiction of the federal and state courts located in the City, County and
State of New York for the purposes of enforcing this Agreement.

 

3. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and it cannot be changed, modified,
amended or terminated except by a writing signed by or on behalf of the Party to
be charged.

 

4. This Agreement may be signed and executed in counterparts, each of which
shall be deemed an original, and together which shall constitute one and the
same instrument. This Agreement may be signed by facsimile or .pdf signature of
any of the Parties hereto and shall be binding on that Party.

 

5. This Agreement is the product of the Parties and represents the joint
draftsmanship of the Parties, so that no inference shall be had or made against
either Party as to the draftsmanship of this Agreement. The Parties further
agree that this Agreement shall not be construed as an admission of liability
and that this Agreement has been negotiated and executed in order to settle
disputed claims, so that the Parties may avoid the expense, uncertainties, and
hazards of litigation.

 

6. Oncotelic hereby represents and warrants to the Company that, prior to
executing this Agreement, such person had the opportunity to consult with its
own independent legal counsel regarding this Agreement, including the payment
obligations and release provisions contained herein.

 

7. Each Party represents and warrants to the other that the individual executing
this Agreement on such Party’s behalf is fully authorized to do so, is executing
this Agreement willingly and knowingly, and further that such individual is
fully authorized to bind the Party on whose behalf it is executing the Agreement
to the terms and obligations contained herein.

 

   

 

 

IN WITNESS WHEREOF, each of the undersigned have duly executed, or caused its
authorized signatory to execute, this Agreement and Release as of September 28,
2018.

 

MARINA BIOTECH, INC.   ONCOTELIC, INC           By:  /s/ Robert C. Moscato, Jr.
  /s/ Vuong Trieu Name: Robert Moscato   By: Vuong Trieu, PhD Title: CEO  
Title: Chairman

 

   

 

 

Exhibit VI

 

Agreement and Release between LipoMedics, Inc. (“LipoMedics”, “you” or “your”)

and Marina Biotech, Inc. (the “Company”) (the “Agreement”)

 

1. By executing below, LipoMedics generally releases and discharges the Company
and its present and former corporate parents, subsidiaries, affiliates,
successors and assigns (collectively, the “Marina Entities”) from any and all
claims, causes of action, damages and liabilities of any kind or nature
whatsoever, both known and unknown, suspected or unsuspected, whether arising in
law or equity, that LipoMedics may have against the Marina Entities, from the
beginning of time through the date hereof, other than such claims, damages or
liabilities as are expressly stated in, or arise under, this Agreement
(including, without limitation, those relating to the validity, breach or
enforcement of this Agreement).

 

2. This Agreement shall be deemed to be made in the State of New York, and shall
be governed by and construed in accordance with the laws thereof, without giving
effect to principles of conflicts of laws. Each Party consents and submits to
the jurisdiction of the federal and state courts located in the City, County and
State of New York for the purposes of enforcing this Agreement.

 

3. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and it cannot be changed, modified,
amended or terminated except by a writing signed by or on behalf of the Party to
be charged.

 

4. This Agreement may be signed and executed in counterparts, each of which
shall be deemed an original, and together which shall constitute one and the
same instrument. This Agreement may be signed by facsimile or .pdf signature of
any of the Parties hereto and shall be binding on that Party.

 

5. This Agreement is the product of the Parties and represents the joint
draftsmanship of the Parties, so that no inference shall be had or made against
either Party as to the draftsmanship of this Agreement. The Parties further
agree that this Agreement shall not be construed as an admission of liability
and that this Agreement has been negotiated and executed in order to settle
disputed claims, so that the Parties may avoid the expense, uncertainties, and
hazards of litigation.

 

6. LipoMedics hereby represents and warrants to the Company that, prior to
executing this Agreement, such person had the opportunity to consult with its
own independent legal counsel regarding this Agreement, including the payment
obligations and release provisions contained herein.

 

7. Each Party represents and warrants to the other that the individual executing
this Agreement on such Party’s behalf is fully authorized to do so, is executing
this Agreement willingly and knowingly, and further that such individual is
fully authorized to bind the Party on whose behalf it is executing the Agreement
to the terms and obligations contained herein.

 

   

 

 

IN WITNESS WHEREOF, each of the undersigned have duly executed, or caused its
authorized signatory to execute, this Agreement and Release as of September 28,
2018.

 

MARINA BIOTECH, INC.   LIPOMEDICS, INC.           By:  /s/ Robert C. Moscato,
Jr.   /s/ Vuong Trieu Name: Robert Moscato   By: Vuong Trieu, PhD Title: CEO  
Title: Chairman

 

   

 

 

Exhibit VII

 

CONFIDENTIAL SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

 

This Confidential Separation Agreement and General Release of All Claims
(“Agreement”) is made by and between Marina Biotech, Inc. (“Company”) and
Falguni Trieu (“Employee”) with respect to the following facts:

 

A. Employee is currently employed by Company.

 

B. Employee’s employment with Company began on Aril 16, 2018 and has terminated
effective July 27, 2018 (“Separation Date”). Company wishes to reach an amicable
separation with Employee and assist Employee’s transition to other employment.

 

C. The parties desire to settle all claims and issues that have, or could have
been raised, in relation to Employee’s employment with Company and arising out
of or in any way related to the acts, transactions or occurrences between
Employee and Company to date, including, but not limited to, Employee’s
employment with Company or the termination of that employment, on the terms set
forth below.

 

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

 

Recitals. The Company and the Employee each acknowledge that the Recitals set
forth above are true and accurate. Each of the Recitals is incorporated into
this Agreement by reference and are made a part hereof.

 

Severance Payment. Company agrees to provide Employee with a severance payment
of six thousand, six hundred and sixty-six dollars and sixty-seven cents
($6,666.67) (“Severance Payment”), less all appropriate federal and state income
and employment taxes, an amount to which Employee is not otherwise entitled. The
Severance Payment will be made in a lump sum by check upon the execution of this
Agreement. Employee acknowledges and agrees that this Severance Payment
constitutes adequate legal consideration for the promises and representations
made by Employee in this Agreement. Employee will also be eligible to
participate in Cobra..

 

Taxes. Employee shall be solely responsible for, and is legally bound to make
payment of, any taxes determined to be due and owing (including penalties and
interest related thereto) by it to any federal, state, local, or regional taxing
authority as a result of the Severance Payment. Employee understands and agrees
that the Company has not made, and Employee does not rely upon, any
representations regarding the tax treatment of the sums paid in any manner
pursuant to this Agreement. Moreover, Employee agrees to indemnify and hold
harmless the Company in the event that any governmental taxing authority asserts
against the Company any claim for unpaid taxes, failure to withhold taxes,
penalties, or interest based on upon the Severance Payment.

 

   

 

 

General Release. Employee unconditionally, irrevocably, and absolutely releases
and discharges Company, and any parent and subsidiary corporations, divisions,
and affiliated corporations, partnerships, or other affiliated entities of
Company, past and present, as well as Company’s employees, officers, directors,
agents, successors, and assigns (collectively, “Released Parties”), from all
known and unknown or suspected or unsuspected charges, claims, grievances,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts, penalties, fees,
wages, medical costs, pain and suffering, mental anguish, emotional distress,
expenses (including attorneys’ fees and costs actually incurred), and punitive
damages, of any nature whatsoever, known or unknown, which either the Company or
Employee has, or may have had, against the other party, whether or not apparent
or yet to be discovered, or which may hereafter develop, including, but not
limited to, Employee’s employment with Company and the termination of Employee’s
employment, arising directly or indirectly out of or in any way connected with
Employee’s employment with Company. This Agreement resolves any claims for
relief that could have been alleged, no matter how characterized, including
without limitation, compensatory damages, damages for breach of contract, bad
faith damages, reliance damages, liquidated damages, damages for humiliation and
embarrassment, punitive damages, costs and attorneys’ fees related to arising
from this Agreement. Employee agree that this release covers claims under False
Claims Acts, including any entitlement to share in any recovery by the United
States. This release is intended to have the broadest possible application and
includes, but is not limited to, any tort, contract, common law, constitutional,
or other statutory claims, including, but not limited to alleged violations of
the California Labor Code or the federal Fair Labor Standards Act, Title VII of
the Civil Rights Act of 1964 and the California Fair Employment and Housing Act,
the Americans with Disabilities Act, the Age Discrimination in Employment Act of
1967, as amended, and all claims for attorneys’ fees, costs, and expenses.
Employee expressly waives Employee’s right to recovery of any type, including
damages or reinstatement, in any administrative or court action, whether state
or federal, and whether brought by Employee or on Employee’s behalf, related in
any way to the matters released herein. However, this general release is not
intended to bar any claims that, by statute, may not be waived, such as claims
for workers’ compensation benefits, unemployment insurance benefits, and any
challenge to the validity of Employee’s release of claims under the Age
Discrimination in Employment Act of 1967, as amended, as set forth in this
Agreement.

 

California Civil Code Section 1542 Waiver.

 

Waiver of Rights Under California Civil Code §1542. Except as set forth in
herein, the Parties hereto further agree, covenant, represent and warrant that
they intend to and do hereby waive and relinquish any and all rights and
benefits conferred on them by any statutory or decisional authorities which
would otherwise preclude release of unknown claims, including without
limitation, those conferred by the provisions of Section 1542 of the California
Civil Code.

 

EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY LEGAL COUNSEL WITH RESPECT
TO, AND IS FAMILIAR WITH, THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542,
WHICH PROVIDES AS FOLLOWS:

 

   

 

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

EACH PARTY BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHT
THE PARTY MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

In waiving the provisions above, the Parties hereto hereby acknowledge that they
may hereafter discover facts in addition to or different from those they now
believe to be true with respect to the subject matter of this Agreement and
other matters herein released, and may incur damages as a consequence of or
suffer from claims that were unknown or unanticipated at the time this Agreement
was executed but agree that they have taken that possibility into account in
determining the amount of consideration to be given under this Agreement and
that the general releases herein given shall be and remain in effect as full and
complete general releases notwithstanding the discovery or existence of any such
additional or different facts, or incurring of damages or suffering from claims,
of which the Parties expressly assume the risk. Each Party acknowledges that he,
she, or it is assuming the risk of such unknown and unanticipated claims and
agrees that this Agreement applies to unknown claims.

 

Acknowledgement of Settlement. The Company and Employee acknowledge and agree
that (i) the consideration set forth in this Agreement, which includes, but is
not limited to, the Separation Payment described in Section 3 above and the
Mutual Release described in Section 5 above is in full settlement of all claims
or losses of whatsoever kind or character that they have, or may ever have had,
against the other party, as broadly described in Section 5 above; and (ii) by
signing this Agreement, and accepting the consideration provided herein and the
benefits of it, they are giving up forever any right to seek further monetary or
other relief from the other party for any acts or omissions up to and including
the Effective Date.

 

Representation Concerning Filing of Legal Actions. Employee represents that, as
of the date of this Agreement, Employee has not filed any lawsuits, charges,
complaints, petitions, claims or other accusatory pleadings against Company or
any of the other Released Parties in any court or with any governmental agency.

 

Non-disparagement. The Company and Employee agree that, unless required to do so
by legal process, neither the Company nor the Employee will make any disparaging
statements or representations, either directly or indirectly, whether orally or
in writing, by word or gesture, to any person whatsoever, about the other party
including but not limited to spouses, attorneys, representatives, affiliates,
directors, officers, employees, agents, heirs, personal representative or other
representatives. For purposes of this paragraph, a disparaging statement or
representation is any communication which, if publicized to another, would cause
or tend to cause the recipient of the communication to question the business
condition, integrity, competence, good character or product quality of the
person or entity to whom the communication relates.

 

   

 

 

Confidentiality and Return of Company Property. Employee understands and agrees
that as a condition of receiving the Severance Payment in paragraph ‎0, all
Company property must be returned to Company on or before the Separation Date.
By signing this Agreement, Employee represents and warrants that Employee will
have returned to Company on or before the Separation Date, all Company property,
data, and information belonging to Company and agrees that Employee will not use
or disclose to others any confidential or proprietary information of Company or
the Released Parties. Employee further agrees to comply with the continuing
obligations regarding confidentiality set forth in the surviving provisions of
the Employee Nondisclosure and Assignment Agreement previously executed by
Employee. In addition, Employee agrees to keep the terms of this Agreement
confidential between Employee and Company, except that Employee may tell
Employee’s immediate family and attorney or accountant, if any, as needed, but
in no event may Employee discuss this Agreement or its terms with any former,
current or prospective employee of Company.

 

No Admissions. By entering into this Agreement, the Released Parties make no
admission that they have engaged, or are now engaging, in any unlawful conduct.
The parties understand and acknowledge that this Agreement is not an admission
of liability and shall not be used or construed as such in any legal or
administrative proceeding.

 

Agreement is Legally Binding. The Company and Employee intend for this Agreement
to be legally binding upon and shall inure to the benefit of each of them and
their respective successors, assigns, executors, administrators, heirs and
estates.

 

Reliance on Own Counsel. In entering into this Agreement, the Company and
Employee acknowledge that they have relied upon the legal advice of their
respective attorneys, who are the attorneys of their own choosing, that such
terms are fully understood and voluntarily accepted by them, and that, other
than the consideration set forth herein, no promises or representations of any
kind have been made to them by the other party. The Company and Employee
represent and acknowledge that in executing this Agreement they did not rely,
and have not relied, upon any representation or statement, whether oral or
written, made by the other party or by that other party’s agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Agreement or otherwise.

 

Older Workers’ Benefit Protection Act. This Agreement is intended to satisfy the
requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C. sec.
626(f). Employee, by this Agreement, is advised to consult with an attorney
before executing this Agreement.

 

Acknowledgments/Time to Consider. Employee acknowledges and agrees that (a)
Employee has read and understands the terms of this Agreement; (b) Employee has
obtained and considered such legal counsel as Employee deems necessary; (c)
Employee has been given twenty-one (21) days to consider whether or not to enter
into this Agreement (although Employee may elect not to use the full 21-day
period at Employee’s option); and (d) by signing this Agreement, Employee
acknowledges that Employee does so freely, knowingly, and voluntarily.

 

   

 

 

Revocation/Effective Date. This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Agreement. In other
words, Employee may revoke Employee’s acceptance of this Agreement within seven
(7) days after the date Employee signs it. Employee’s revocation must be in
writing and received by Peter Weinstein, Chief Legal Officer, by 5:00 p.m.
Pacific Time on the seventh day in order to be effective. If Employee does not
revoke acceptance within the seven (7) day period, Employee’s acceptance of this
Agreement shall become binding and enforceable on the eighth day (“Effective
Date”). To the extent that the Employee upon signing this Agreement accepted the
Severance Payment and Employee provides a notice of legal revocation of this
Agreement within the time period set forth herein this Section 15, then Employee
shall pay to the Company the full amount of the Severance Payment received by
the Employee pursuant to the terms of Section 1 when the Employee provides
notice of legal revocation.

 

Preserved Rights of Employee. This Agreement does not waive or release any
rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement. In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act of 1967, as amended.

 

Full Defense. This Agreement may be pleaded as a full and complete defense to,
and may be used as a basis for an injunction against, any action, suit, or other
proceeding that may be prosecuted, instituted or attempted by Employee in breach
hereof.

 

Severability. In the event any provision of this Agreement shall be found
unenforceable, the unenforceable provision shall be deemed deleted and the
validity and enforceability of the remaining provisions shall not be affected
thereby.

 

Counteparts. This Agreement may be executed in counterparts and delivered by
facsimile or exchange of a portable document file each of which shall be deemed
an original, and all of which, together, shall constitute one and the same
instrument.

 

Applicable Law. The validity, interpretation and performance of this Agreement
shall be construed and interpreted according to the laws of the United States of
America and the State of California.

 

Entire Agreement; Modification. This Agreement, including the surviving
provisions of the Employee Nondisclosure and Assignment Agreement previously
executed by Employee and herein incorporated by reference, is intended to be the
entire agreement between the parties and supersedes and cancels any and all
other and prior agreements, written or oral, between the parties regarding this
subject matter. This Agreement may be amended only by a written instrument
executed by all parties hereto.

 

   

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Dated:  October 1, 2018   By: /s/ Falguni Trieu         Falguni Trieu          
      Company, Inc.         Dated:  September 28, 2018   By:  /s/ Robert C.
Moscato, Jr.         Robert Moscato, Chief Executive Officer

 

   

 

 

Exhibit VIII

 

Agreement and Release between Marina Biotech, Inc., a Delaware corporation (the
“Company”) and the undersigned Counterparties (the “Agreement”)

 

1. By executing below, Marina generally releases and discharges Vuong Trieu,
PhD, an individual resident in California (“VT”), Autotelic Inc., a Delaware
corporation (“Autotelic”), Autotelic LLC, a Delaware limited liability company
(“Autotelic LLC”), Autotelic BIO (“Autotelic Bio”), Oncotelic, Inc., a Delaware
corporation (“Oncotelic”), and LipoMedics, Inc., a Delaware corporation
(“Lipomedics”; each of VT, Autotelic, Autotelic LLC, Oncotelic and LipoMedics a
“Counterparty” and collectively the “Counterparties”; Marina and the
Counterparties each a “Party”) from any and all claims, causes of action,
damages and liabilities of any kind or nature whatsoever, both known and
unknown, suspected or unsuspected, whether arising in law or equity, that Marina
may have against the Counterparties, from the beginning of time through the date
hereof, other than such claims, damages or liabilities as are expressly stated
in, or arise under, this Agreement (including, without limitation, those
relating to the validity, breach or enforcement of this Agreement).

 

2. This Agreement shall be deemed to be made in the State of New York, and shall
be governed by and construed in accordance with the laws thereof, without giving
effect to principles of conflicts of laws. Each Party consents and submits to
the jurisdiction of the federal and state courts located in the City, County and
State of New York for the purposes of enforcing this Agreement.

 

3. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof, and it cannot be changed, modified,
amended or terminated except by a writing signed by or on behalf of the Party to
be charged.

 

4. This Agreement may be signed and executed in counterparts, each of which
shall be deemed an original, and together which shall constitute one and the
same instrument. This Agreement may be signed by facsimile or .pdf signature of
any of the Parties hereto and shall be binding on that Party.

 

5. This Agreement is the product of the Parties and represents the joint
draftsmanship of the Parties, so that no inference shall be had or made against
either Party as to the draftsmanship of this Agreement. The Parties further
agree that this Agreement shall not be construed as an admission of liability
and that this Agreement has been negotiated and executed in order to settle
disputed claims, so that the Parties may avoid the expense, uncertainties, and
hazards of litigation.

 

6. Marina and the Counterparties each hereby represents and warrants to the
other that, prior to executing this Agreement, such person had the opportunity
to consult with its own independent legal counsel regarding this Agreement,
including the payment obligations and release provisions contained herein.

 

7. Each Party represents and warrants to the other that the individual executing
this Agreement on such Party’s behalf is fully authorized to do so, is executing
this Agreement willingly and knowingly, and further that such individual is
fully authorized to bind the Party on whose behalf it is executing the Agreement
to the terms and obligations contained herein.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

   

 

 

 

IN WITNESS WHEREOF, each of the undersigned have duly executed, or caused its
authorized signatory to execute, this Agreement and Release as of September 28,
2018.

 



The Company:   Counterparty:       MARINA BIOTECH, INC.   Vuong Trieu, PhD      
By: /s/ Robert C. Moscato, Jr. /s/ Vuong Trieu Name: Robert Moscato   Name:

Vuong Trieu, PhD

Title: Chief Executive Officer                 Counterparty:   Counterparty:    
  ONCOTELIC, INC.   AUTOTELIC INC.           By: /s/ Vuong Trieu   By: /s/ Vuong
Trieu Name: Vuong Trieu, PhD   Name: Vuong Trieu, PhD Title: Chairman   Title:
Chairman           Counterparty:   Counterparty:           LIPOMEDICS, INC.  
AUTOTELIC LLC             By: /s/ Vuong Trieu   By: /s/ Vuong Trieu Name: Vuong
Trieu, PhD   Name: Vuong Trieu, PhD Title: Chairman   Title: Chairman          
Counterparty:               AUTOTELIC BIO                 By: /s/ Vuong Trieu  
    Name:

Vuong Trieu, PhD

      Title:

Chairman

     

 



   

 

 

 

